Title: From Alexander Hamilton to James McHenry, 12 August 1799
From: Hamilton, Alexander
To: McHenry, James


          
            Sir,
            N. York Augt. 12th. 1799
          
          I have received a letter from Cap— McClellan of the 1st. Regt. of Art. & Eng. urging the want necessity of money for the recruiting service concerning which he says he has already written to you without receiving an Answer.
          I must also beg leave also to remind you of an Application in favor of Mr. Hosack as Capt. McClellan States the it, almost, impossible of to proceeding in recruiting for his Compy. for want of a Subaltern.
          With great respect &c—
          Secy. of War—
        